                  Case 3:21-cr-00217-MMC Document 33 Filed 05/27/21 Page 1 of 8


                                                                             FILED
 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney                                              May 27 2021
 2

 3                                                                       SUSANY. SOONG
                                                                    CLERK, U.S. DISTRICT COURT
 4
                                                                 NORTHERN DISTRICT OF CALIFORNIA
 5                                                                        SAN FRANCISCO
 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                   NORTHERN DISTRICT OF CALIFORNIA

10                                          SAN FRANCISCO DIVISION

11   UNITED STATES OF AMERICA,                            )   CASE NO. 3:21-cr-00217 MMC
                                                          )
12           Plaintiff,                                   )
                                                          )   VIOLATIONS: 18 U.S.C. § 1344 – Bank Fraud; 18
13      v.                                                )   U.S.C. § 1343 – Wire Fraud; 15 U.S.C. §§ 78j(b) and
                                                          )   78ff, and 17 C.F.R. § 240.10b-5 – Securities Fraud;
14   ANDREW CHAPIN,                                       )   18 U.S.C. §§ 981(a)(1)(C) & 28 U.S.C. § 2461(c) –
                                                          )
15           Defendant.                                   )   Criminal Forfeiture
                                                          )
16                                                        )   SAN FRANCISCO VENUE
                                                          )
17

18                                              INFORMATION
19 The United States Attorney charges:

20                                             Introductory Allegations
21           At all times relevant to this Information:
22           1.       The defendant, ANDREW CHAPIN, resided in San Francisco, California, in the
23 Northern District of California.

24           2.       In 2014, CHAPIN founded Benja Inc., a digital advertising company based in San
25 Francisco, California, in the Northern District of California. Benja provided “shoppable media,” by

26 placing digital advertisements for companies with overstocked goods on websites that allowed shoppers

27 to purchase products in the advertisement itself without being redirected to another website.

28           3.       Busey Bank was a financial institution, as that term is defined in Title 18, United States


     INFORMATION
                 Case 3:21-cr-00217-MMC Document 33 Filed 05/27/21 Page 2 of 8




 1 Code, Section 20, the deposits of which were insured by the Federal Deposit Insurance Corporation

 2 (“FDIC”).

 3          4.       The entity identified in this information as “VC Firm E,” was a venture capital firm

 4 headquartered in New York.

 5          5.       Investor R.H. was an individual who resided in the Northern District of California.

 6          6.       The entity identified in this information as “VC Firm CC,” was a venture capital firm

 7 headquartered in Missouri. Manager C.H. was the founder of VC Firm CC.

 8                                            The Scheme to Defraud

 9          7.       In 2019 and 2020, CHAPIN sought additional investors and lines of credit for Benja.

10 CHAPIN portrayed Benja as a successful company to creditors and investors, claiming that Benja

11 generated $6,200,000 in revenue in 2018, and $13,200,000 in revenue in 2019. CHAPIN also told

12 investors and creditors that Benja had signed large contracts with numerous well-known companies,

13 including Nike, Fanatics, Patagonia, and Backcountry, to place advertisements for their excess

14 inventory. In truth, CHAPIN fabricated Benja’s revenue and did not have business contracts with any of

15 these companies.

16          8.       To perpetuate the fraud scheme, CHAPIN sought lines of credit totaling $5,000,000 from

17 Busey Bank in 2019 and 2020. To secure the lines of credit, CHAPIN provided materially false

18 financial information to Busey Bank. For example, CHAPIN fabricated millions in revenue and account

19 receivables from companies that never had contracts with Benja. Once the bank approved and issued

20 the lines of credit, CHAPIN used the money to pay off other creditors and investors, and to settle

21 personal expenses.

22          9.       CHAPIN also sought investments from numerous venture capital firms. For example,

23 CHAPIN raised $1,000,000 from VC Firm E, and raised at least $1,800,000 during a SAFE (simple

24 agreement for future equity) fundraising round from multiple individual investors. To secure

25 investments, CHAPIN provided materially false information to investors, including fabricating millions

26 in revenue and account receivables from companies that never had a business contract with Benja.

27 CHAPIN used the money to pay off other creditors, investors, to settle personal expenses, and

28 transferred funds to his personal crypto-currency exchange account.


     INFORMATION
               Case 3:21-cr-00217-MMC Document 33 Filed 05/27/21 Page 3 of 8




 1           10.     In 2018, CHAPIN also secured investments in exchange for shares of Benja stock after

 2 misleading individual investors. For example, CHAPIN misled Investor R.H. by falsely claiming that

 3 VC Firm CC invested in Benja when it had not. The individual investor relied on CHAPIN’s false

 4 statements and invested $100,000 in exchange for Benja stock.

 5 COUNT ONE:                 (18 U.S.C. § 1344 – Bank Fraud)

 6           11.     The factual allegations in Paragraphs 1 through 10 are re-alleged and incorporated herein

 7 as if set forth in full.

 8           12.     Beginning at an unknown date, but no later than June 2019, and continuing to in or about

 9 September 2020, both dates being approximate and inclusive, in the Northern District of California and

10 elsewhere, the defendant,

11                                               ANDREW CHAPIN,

12 did knowingly, and with intent to defraud, devise, and execute, a scheme and artifice to defraud Busey

13 Bank as to a material matter and to obtain moneys, funds, credits, assets, and other property owned by,

14 and under the custody and control of Busey Bank, namely, lines of credit totaling $5,000,000, by means

15 of material false and fraudulent pretenses, representations, and promises, and by concealment of material

16 facts. In sum and substance, CHAPIN devised and executed a scheme and artifice to provide Busey

17 Bank with materially false and fraudulent information as part of the application process to secure lines

18 of credit from Busey Bank.

19                 MANNER AND MEANS OF THE SCHEME TO DEFRAUD BUSEY BANK

20           13.     CHAPIN, and others known and unknown, used the following means and manners,

21 among others, to accomplish the object of the scheme.

22                   a.       In June of 2019, Chapin applied for a $1,000,000 line of credit for Benja from

23                            Busey Bank. CHAPIN designated Benja’s assets as collateral for the loan and

24                            submitted a July 2019 Aged Receivables Report listing more than $2,000,000 in

25                            receivables, including $1,600,000 in current receivables from Nike, Patagonia,

26                            Backcountry, and Fanatics. In truth, CHAPIN falsified the aged receivables

27                            report, as CHAPIN well knew at the time that Benja did not have business

28                            contracts with Nike, Patagonia, Backcountry, or Fanatics.


     INFORMATION
               Case 3:21-cr-00217-MMC Document 33 Filed 05/27/21 Page 4 of 8




 1                   b.       In February of 2020, CHAPIN requested an increase in Benja’s line of credit to

 2                            $3,000,000. CHAPIN provided Busey Bank a January 2020 Aged Receivables

 3                            Report listing more than $4,000,000 in receivables, including approximately

 4                            $1,256,000 in current receivables from Fanatics. In truth, CHAPIN falsified the

 5                            aged receivables report, as CHAPIN well knew at the time that Benja did not have

 6                            a business contract with Fanatics.

 7                   c.       In July of 2020, CHAPIN requested an increase in Benja’s line of credit to

 8                            $5,000,000, claiming the funds were for a new business opportunity with Spotify.

 9                            CHAPIN submitted a July 2020 Aged Receivables Report listing more than

10                            $6,000,000 in receivables, and including Nike, Fanatics, Backcountry, and

11                            Patagonia as customers. In truth, and as CHAPIN well knew at the time, Benja

12                            did not have a new business opportunity with Spotify or business contracts with

13                            Nike, Patagonia, Backcountry, and Fanatics.

14                   d.       The financial information CHAPIN submitted to Busey Bank was material to

15                            Busey Bank’s decision to issue lines of credit totaling $5,000,000 to Benja.

16           All in violation of Title 18, United States Code, Sections 1344.

17 COUNT TWO:                 (18 U.S.C. §§ 1343 – Wire Fraud)

18           14.     The factual allegations in Paragraphs 1 through 13 are re-alleged and incorporated herein

19 as if set forth in full.

20           15.     Beginning at an unknown date, but no later than March 2020, and continuing to in or

21 about June 2020, both dates being approximate and inclusive, in the Northern District of California and

22 elsewhere, the defendant,

23                                               ANDREW CHAPIN,

24 knowingly and with the intent to defraud, participated in, devised, and intended to devise a scheme and

25 artifice to defraud as to a material matter, and to obtain money and property by means of materially false

26 and fraudulent pretenses, representations, and promises, and by means of omission and concealment of

27 material facts.

28 / / /


     INFORMATION
               Case 3:21-cr-00217-MMC Document 33 Filed 05/27/21 Page 5 of 8




 1                                 THE SCHEME AND ARTIFICE TO DEFRAUD

 2           16.     CHAPIN made several material omissions and false statements to induce a $1,000,000

 3 investment from VC Firm E.

 4                                            MANNER AND MEANS

 5           17.     CHAPIN, and others known and unknown, used the following means and manners,

 6 among others to accomplish the object of the scheme.

 7                   a.       Submitted fabricated financial statements to VC Firm E showing that Benja’s

 8                            total revenue for 2019 was more than $13,000,000.

 9                   b.       Misled VC Firm E by falsely listing Nike, Fanatics, Backcountry, and Patagonia

10                            as Benja customers and as representing more than $7,000,000 of the total revenue

11                            for 2019.

12                   c.       Instructed and paid a Benja employee to impersonate representatives from Nike

13                            and instructed an individual to impersonate a representative from Fanatics during

14                            reference calls with VC Firm E.

15                   d.       Used the $1,000,000 investment from VC Firm E to pay off another creditor.

16                                              USE OF THE WIRES

17           18.     On or about March 28, 2020, in the Northern District of California and elsewhere, for the

18 purpose of executing the aforementioned scheme and artifice to defraud, the defendant,

19                                               ANDREW CHAPIN,

20 did knowingly transmit and cause to be transmitted in interstate and foreign commerce, by means of a

21 wire communication, certain writings, signs, signals, pictures, and sounds, specifically, an email from

22 CHAPIN in California to a VC Firm E representative outside of California attaching four Excel

23 spreadsheets containing false representations regarding Benja’s customer base and total revenue for

24 2017 through 2020.

25           All in violation of Title 18, United States Code, Section 1343.

26 COUNT THREE:               (15 U.S.C. §§ 78j(b) and 78ff, 17 C.F.R. § 240.10b-5 - Securities Fraud)

27           19.     The factual allegations in Paragraphs 1 through 18 are re-alleged and incorporated herein

28 as if set forth in full.


     INFORMATION
              Case 3:21-cr-00217-MMC Document 33 Filed 05/27/21 Page 6 of 8




 1          20.     Beginning at an unknown date, but no later than November 2018, and continuing to in or

 2 about September 2020, both dates being approximate and inclusive, in the Northern District of

 3 California and elsewhere, the defendant,

 4                                              ANDREW CHAPIN,

 5 willfully and knowingly, used a manipulative or deceptive device, in connection with the purchase and

 6 sale of securities, in violation of Title 17, United States Code, Section 78j(b) and 78ff, and Title 17,

 7 Code of Federal Regulations, Sections 240.10b-5, by employing devices, schemes, and artifices to

 8 defraud, and making untrue statements or misleading omissions of material fact. Specifically, CHAPIN

 9 made materially false and fraudulent representations and concealed material facts about Benja’s revenue

10 and current investors to induce a $100,000 investment from Investor R.H. in exchange for 1,278 shares

11 of common stock in Benja.

12                MANNER AND MEANS OF THE SCHEME TO DEFRAUD INVESTOR R.H.

13          21.          CHAPIN, and others known and unknown, used the following means and manners,

14 among others to accomplish the object of the scheme.

15                  a.       In November of 2018, a Benja investor introduced CHAPIN to Investor R.H.

16                           CHAPIN emailed fabricated financial statements to Investor R.H. that showed

17                           more than $4,000,000 in revenue for Benja in 2018.

18                  b.       CHAPIN informed Investor R.H. that an institutional venture capital firm based in

19                           St. Louis, Missouri, VC Firm CC, was going to make a $1,500,000 investment in

20                           Benja. In truth, CHAPIN knew that VC Firm CC was not investing in Benja.

21                  c.       CHAPIN instructed an individual to impersonate Manager C.H. during a

22                           reference call with Investor R.H. The individual told Investor R.H. that VC Firm

23                           CC used a third party to verify Benja’s financials and had made customer

24                           reference calls, which were positive.

25                  d.       CHAPIN created a fictitious email address to impersonate Manager C.H. and

26                           respond to Investor’s R.H.’s questions about the shareholder’s agreement.

27                           Shortly thereafter, Investor R.H. signed a shareholder’s agreement to purchase

28                           1,278 shares of common stock in Benja for $100,000.


     INFORMATION
                 Case 3:21-cr-00217-MMC Document 33 Filed 05/27/21 Page 7 of 8




 1                   e.     The investment CHAPIN sold to Investor R.H. was an investment contract and

 2                          therefore securities under Title 15.

 3          All in violation of Title 15, United States Code, Sections 78j(b) and 78ff, and Title 17 Code of

 4 Federal Regulations, Section 240.10b-5.

 5 FORFEITURE ALLEGATION: 18 U.S.C. § 981(a)(1)(C) & 28 U.S.C. § 2461(c) (Criminal Forfeiture)

 6          22.      All of the allegations contained in this Information are re-alleged and by this reference

 7 fully incorporated herein for the purpose of alleging forfeiture pursuant to the provisions of Title 18,

 8 United States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c).

 9          23.      Upon a conviction for the offenses alleged in Counts One through Three of this

10 Information, the defendant,

11                                              ANDREW CHAPIN,

12 shall forfeit to the United States pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c) all

13 property constituting, and derived from, proceeds the defendant obtained directly and indirectly, as the

14 result of those violations, including, but not limited to, all real property or personal.

15          24.      If any of the aforementioned property, as a result of any act or omission of the

16 defendants,

17          a.       cannot be located upon the exercise of due diligence;

18          b.       has been transferred or sold to, or deposited with, a third person;

19          c.       has been placed beyond the jurisdiction of the Court;

20          d.       has been substantially diminished in value; or

21          e.       has been commingled with other property that cannot be divided without difficulty;

22 any and all interest the defendants have in other property shall be vested in the United States and

23 forfeited to the United States pursuant to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 982(b)(1).

24 / / /

25

26

27

28


     INFORMATION
             Case 3:21-cr-00217-MMC Document 33 Filed 05/27/21 Page 8 of 8




 1         All in violation of Title 18, United States Code, Section 981(a)(1)(C), Title 28, United States

 2 Code, Section 2461(c), and Rule 32.2 of the Federal Rules of Criminal Procedure.

 3

 4 DATED: May 27, 2021_______                            STEPHANIE M. HINDS
                                                         Acting United States Attorney
 5

 6                                                       /s/ Kimberly Hopkins
                                                         KIMBERLY HOPKINS
 7                                                       SCOTT JOINER
                                                         Assistant United States Attorneys
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     INFORMATION
